                UNITED STATES COURT OF INTERNATIONAL TRADE

Before: Honorable Richard K. Eaton, Senior Judge

VECOPLAN, LLC,                                                     :
                                        Plaintiff,                 :
                                                                   :
                                                                   :
                                                                   :   Court No. 20-126
                          v.                                       :
                                                                   :
UNITED STATES,                                                     :
                                                                   :
                                                Defendant.         :
                                                                   :

                     RESPONSE TO THE COURT’S RULE 16 NOTICE

       In its letter of April 6, 2021, the Court requested that the parties confer and propose a

scheduling order to govern the resolution of this matter. That proposed order has been filed along

with this response. The Court also requested answers to questions, which are provided below.

This Response has been shared with Counsel for the Defendant, who agrees with the following

statements:

   1. Plaintiff asserts jurisdiction for this matter under 28 U.S.C. § 1581(a);

   2. The parties propose to exchange expert reports, if any, by November 5, 2021;

   3. The parties propose to establish a date for the submission of trial exhibits in the context

       of a pre-trial order if a request for trial is submitted;

   4. The approximate duty recovery sought by plaintiff in this matter is $30,497.12, exclusive

       of interest; and
5. Should a request for trial be necessary, the parties will submit a proposed order governing

   preparations for trial.



                                         BARNES, RICHARDSON & COLBURN

                                         By:    /S/ Lawrence M. Friedman

                                                Lawrence M. Friedman
                                                Meaghan Vander Schaff

                                                303 East Wacker Drive
                                                Suite 305
                                                Chicago, IL 60601
                                                M: 847 331-5797
                                                lfriedman@barnesrichardson.com




                                            2
